NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



In the Interest of I.S.C., a child.        )
                                           )
                                           )
B.A.C.,                                    )
                                           )
          Appellant,                       )
                                           )
v.                                         )      Case No.   2D18-2233
                                           )
DEPARTMENT OF CHILDREN and                 )
FAMILIES and GUARDIAN AD LITEM             )
PROGRAM,                                   )
                                           )
               Appellees.                  )
                                           )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Polk
County; Wm. Bruce Smith, Judge.

Ita M. Neymotin, Regional Counsel, and
Joseph Thye Sexton, Assistant Regional
Counsel, Bartow, for Appellant.

Meredith K. Hall, Children's Legal
Services, Bradenton, for Appellee
Department of Children and Families.

Jamie Billotte Moses of Holland & Knight
LLP, Orlando, and Thomasina Moore,
Sanford, for Appellee Guardian ad Litem
Program.


PER CURIAM.
           Affirmed.


KELLY, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-